Citation Nr: 1309472	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  06-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a back injury.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for migraine headaches.

3.  Whether new and material evidence has been received to reopen the claim for service connection for schizoaffective disorder or schizophrenia.

4.  Whether new and material evidence has been received to reopen the claim for service connection for left ear hearing loss disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for traumatic brain injury.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006 and December 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed to appear for a Board hearing in October 2009.  The Board remanded the case to the RO in August 2011. 


FINDINGS OF FACT

1.  The RO last denied service connection for back disability in July 2004, and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determination.  

2.  Since the final July 2004 decision denying service connection for back disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The RO last denied service connection for migraine headaches in July 2004.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the decision.

4.  Since the final July 2004 RO decision denying service connection for migraine headaches, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

5.  The RO last denied service connection for a psychiatric disability in July 2004, and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determination.  

6.  Since the final July 2004 RO decision denying service connection for a psychiatric disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

7.  The Board last denied service connection for left ear hearing loss disability in August 1997.  

8.  Since the final August 1997 Board decision denying service connection for left ear hearing loss disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

9.  The Veteran does not have a current diagnosis of PTSD.

10.  The Veteran's current tinnitus disability was not manifest in service or within one year of separation and is unrelated to any incident of service.  

11.  The Veteran's current traumatic brain injury disability was not manifest in service or within one year of separation and is unrelated to any incident of service.  


CONCLUSIONS OF LAW

1.  The July 2004 RO rating decision denying service connection for back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The criteria to reopen the claim for service connection for residuals of a back injury based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The July 2004 RO decision denying service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  The criteria to reopen the claim for service connection for migraine headaches based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The July 2004 RO rating decision denying service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

6.  The criteria to reopen the claim for service connection for schizoaffective disorder or schizophrenia based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

7.  The August 1997 Board decision denying service connection for left ear hearing loss disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

8.  The criteria to reopen the claim for service connection for left ear hearing loss disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

9.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).

10.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

11.  The criteria for service connection for traumatic brain injury are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with notice by letters dated in August 2005, May 2006, May 2008, and August 2011.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While all necessary notice may not have been provided prior to the initial adjudications, adequate notice was furnished, followed by subsequent adjudications, curing any timing errors.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment and personnel records; assisted the Veteran in obtaining evidence; examined the Veteran for back, headaches, hearing loss, tinnitus, and traumatic brain injury disabilities in December 2008 and March 2012; and afforded the Veteran the opportunity to give testimony before the Board.  Additional examination are not necessary for the claims for service connection for residuals of back injury, migraine headaches, schizophrenia or schizoaffective disorder, and left ear hearing loss disability, as the claims have not been reopened.  The examinations which were conducted in 2008 and 2012 were adequate as the examiners reviewed pertinent information, examined the Veteran, and rendered adequate medical opinions.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's August 2011 remand by providing the Veteran with adequate Kent notice for the claim for service connection for schizoaffective disorder or schizophrenia, ensuring that all available service treatment records have been obtained, obtaining ship records of the U.S.S. RANGER from between June and September 1979, obtaining all VA medical records from the Dallas, Texas VA Medical Center from January 2009 to present, and readjudicating the claims.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  


Analysis

Prior Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Prior unappealed RO decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384. See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, psychosis, and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Establishing service connection for PTSD, in particular, requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125 (2012).  There is an amendment to 38 C.F.R. § 3.304(f) that does not require corroboration of a stressor if it is related to a Veteran's fear of hostile military or terrorist activity.  However, that amendment does not apply as fear of hostile military or terrorist activity is not alleged. 





Residuals of back injury

The Board denied service connection for back disability in August 1997, on the basis of a lack of new and material evidence to reopen the claim.  The Board noted that in a March 1990 RO rating decision, the RO had denied service connection for a back disability.  At the time, a July 1978 service treatment record showed a 3-day old abrasion to the left back.  In October 1978, the Veteran complained of low back pain for one week, and low back pain was assessed.  In October 1979, the Veteran reported falling down a ladder the night beforehand, and the examiner found multiple abrasions on his extremities and trunk.  The Veteran's December 1979 service discharge examination assessed his spine as normal.  The first indication of a back disability was from February 1985 to March 1988 private chiropractic records showing treatment for back pain.  

The Board found in August 1997 that evidence submitted since March 1990 was not new and material evidence as it did not show the presence of a back disability prior to February 1985.  Also, no medical opinion relating the Veteran's back disability to service had been submitted.  Since then, the RO denied service connection for back disability in March 2000 and most recently in July 2004, both times due to a lack of new and material evidence to reopen.  No substantive evidence was received in connection with either attempt to reopen.  The Veteran did not appeal the July 2004 decision, nor was new and material evidence received within one year of notification of the determination.  Accordingly, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence submitted since the final July 2004 RO rating decision is not sufficient to reopen the claim.  The Veteran indicated in June 2006 that VA medical records were new evidence to reopen his claim.  However, none of the medical evidence which has been submitted contains a medical opinion or medical evidence indicating that a chronic back disability was manifest in service, that arthritis of the 
spine was manifest to a degree of 10 percent within one year of separation, or that the current back disability is related to service.  Moreover, a VA examination in March 2012 contained a medical opinion to the effect that the Veteran's current back disability was less likely than not incurred in service or caused by an in-service injury, event, or disease.  This is not material as it works against the claim.  Therefore, although medical records have been submitted which are new, they are not material.  The Veteran has indicated that he believes his condition is service-connected, but this is not new and material evidence, as he indicated this previously, and he is not competent, as a layperson, to render this type of medical opinion.  Medical evidence is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A May 2005 VA medical record shows that the Veteran reported that he had had low back pain which began after a fall in August 1979.  However, his history is not a competent medical opinion capable of relating current back pathology to service, as he is a layperson.  Id.  The fact that it has been reported in a medical record does not transform it into a competent medical opinion.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The evidence still does not show that the Veteran's current back disability was manifest in service or that arthritis of the spine was manifest to a degree of 10 percent within one year after separation, or that the current back disability is related to service.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Migraine headaches

The RO last denied service connection for migraine headaches in July 2004, on the basis of a lack of new and material evidence to reopen the claim.  Specifically, there was no evidence of service incurrence.  That decision was unappealed and no additional evidence was received within a year of it and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time, service treatment records did not show headaches.  Additionally, a March 1978 service treatment record showed that the Veteran had been involved in a motor vehicle accident 2 days beforehand and had a laceration of his ear, but it did not indicate that he had lost consciousness after the motor vehicle accident.  Headaches were first shown post-service on VA hospitalization in June 1988, and in August 1988, the Veteran reported that they had recently started and that he felt they were due to a head injury he received in 1978.  

The evidence submitted since final July 2004 RO rating decision is not sufficient to reopen the claim.  The Veteran indicated in June 2006 that VA medical records were new evidence to reopen his claim.  However, none of the medical evidence which has been submitted indicates that his current headaches disorder was manifest in service or to a degree of 10 percent within one year of separation, or that it is related to service.  Moreover, a VA examiner in March 2012 indicated that the Veteran's current headache disability was less likely than not incurred in service or caused by an in-service event, injury, or illness.  This is not material, as it works against the claim.  The Veteran has indicated that he believes his condition is service-connected.  On VA traumatic brain injury examination in March 2012, he indicated that he felt that it was due to in-service brain trauma.  On VA headaches examination in March 2012, he indicated that he had lost consciousness after a closed head injury caused by a motor vehicle accident in 1978, and attributed his headaches to this.  This is not new and material evidence, as he is not competent, as a layperson, to render this type of medical opinion.  Medical evidence is required.  Espiritu, 2 Vet. App. 495; Grottveit, 5 Vet. App. 93.  Although medical records have been submitted which are new, they are not material.  

The evidence still does not show that the Veteran's current headaches disorder was manifest in service or to a degree of 10 percent within one year after separation, or that it is related to service.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Schizoaffective disorder/schizophrenia

The Board denied service connection for psychiatric disability, including schizophrenia, in September 1999, on the basis of a lack of new and material evidence to reopen the claim.  That decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Board noted that in a November 1989 decision, the Board had determined that the Veteran only had a personality disorder during service and that a psychosis was not manifested within a year of the Veteran's discharge.  The Board found in September 1999 that evidence submitted since then was not new and material evidence as it did not suggest that schizophrenia was present within a year of the Veteran's discharge from service or that it was etiologically related to service.  

At the time of the September 1999 Board decision, there were service treatment records showing that the Veteran had jumped from a ship into the water in an apparent suicide gesture.  On examination following this incident, he was diagnosed as having acute situational depression and a dependent personality.  He was hospitalized for a week after this incident and the final diagnosis was immature personality with schizoid personality features.  The December 1979 service discharge examination report indicated that the Veteran had an immature and schizoid personality, with drug abuse.  On VA hospitalization in February and April 1981, the Veteran was disorganized and had thoughts of harming others.  The diagnosis was schizophrenia.  .  Since then, the RO denied service connection for psychiatric disorder in March 2000 and most recently in July 2004, both times due to a lack of new and material evidence to reopen.  No substantive evidence was received in connection with either attempt to reopen.  The Veteran did not appeal the July 2004 decision, nor was new and material evidence received within one year of notification of the determination.  Accordingly, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence submitted since the final July 2004 RO rating decision is not sufficient to reopen the claim.  The Veteran indicated in June 2006 that VA medical records were new evidence to reopen his claim.  However, none of the medical evidence which has been submitted indicates that schizophrenia or schizoaffective disorder was manifest in service or to a degree of 10 percent within one year of separation, or that it is related to service.  Therefore, although medical records have been submitted which are new, they are not material.  The Veteran has indicated that he believes his condition is service-connected, but this is not new and material evidence, as he indicated this previously, and he is not competent, as a layperson, to render this type of medical opinion.  Medical evidence is required.  See Jandreau. 
 

The evidence still does not show that the Veteran's schizophrenia or schizoaffective disorder was manifest in service or to a degree of 10 percent within one year after separation, or that it is related to service.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Left ear hearing loss disability

The Board denied service connection for left ear hearing loss disability in August 1997, on the basis that the Veteran did not have a left ear hearing loss disability on service discharge examination or currently.  At the time of that decision, the Veteran's service discharge examination had shown that left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
25
15
20

The record did not show a current left ear hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  

The evidence submitted since the final August 1997 Board decision is not sufficient to reopen the claim.  None of the medical evidence which has been submitted shows that the Veteran has a current left ear hearing loss disability.  

To the contrary, a VA examination in December 2008 showed that left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
0
10

Speech recognition scores, using the Maryland CNC test, were 100 percent in the left ear.

On VA examination in March 2012, left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
15
25

Speech recognition scores, using the Maryland CNC test, were 96 percent in the left ear.  The examiner indicated that the Veteran's hearing loss thresholds were within normal limits and do not meet the criteria for disability for VA purposes.  

Therefore, although medical records have been submitted which are new, they are not material.  The evidence still does not show that the Veteran has a current left ear hearing loss disability or that it had its onset in or is related to service.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

The Board notes that in September 2012, the RO found that claims should be reopened after deck logs from the U.S.S. RANGER were received in February 2012.  It apparently concluded that 38 C.F.R. § 3.156(c), pertaining to service department records which constitute new and material evidence, warranted this action.  However, as the deck logs obtained do not contain any evidence relevant to any of the claims previously denied, by the terms of 38 C.F.R. § 3.156(c)(1), they are not new and material.  

PTSD

As noted earlier, there is no new and material evidence to reopen the Veteran's claim of service connection for schizoaffective disorder or schizophrenia.  The case has been developed with a separate issue of service connection for PTSD.  However, the record does not include a diagnosis of PTSD.  It is noted that the veteran failed to report for a VA PTSD examination in March 2012.  Medical information as to whether a diagnosis of PTSD is warranted therefore could not be obtained.  As such, without a medical diagnosis of PTSD, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Should the Veteran obtain a medical diagnosis of PTSD, he may always request that his claim be reopened.

Tinnitus

Tinnitus was not reported in service and the Veteran's ears and neurological system were normal on service discharge examination in December 1979.  The Veteran claimed service connection for tinnitus in April 2008.  He did not report tinnitus on VA examination in December 2008.  On VA examination in March 2012, he stated that tinnitus began about 20 years beforehand.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The rationale was that the claims folder did not reveal any complaints of tinnitus; the Veteran's subjective onset of tinnitus was after service; and he also had a history of occupational noise exposure pre-service.  

Based on the evidence, the Board concludes that service connection is not warranted for tinnitus.  It was not manifest in service or to a degree of 10 percent within one year of separation, and has not been related to service.  To the contrary, the Veteran indicated on VA examination in March 2012 that it began years after service and the examiner in March 2012 felt, based on this and other factors, that it was less likely than not related to service noise exposure. 

Traumatic brain injury

A traumatic brain injury or a loss of consciousness after head trauma was not reported in service.  The Veteran was seen for laceration of an ear after a motor vehicle accident in March 1978.  In January 1979, he jumped from a ship.  The service treatment records do not indicate that he dove head first or that brain or head trauma was involved.  Moreover, there was no indication of a head injury and his neurological examination was within normal limits.  In October 1979, the Veteran fell from a ladder and had multiple abrasions to his extremities.  There was no mention of head or brain trauma.  On service discharge examination in December 1979, his head and neurological evaluations were normal.  There is no diagnosis of record of traumatic brain injury prior to the Veteran's April 2008 claim for service connection for the same.  

On VA examination in March 2012, the Veteran reported that he had had a traumatic brain injury in 1978.  The examiner diagnosed traumatic brain injury but indicated that it was not related to service.  As rationale, he noted that there was evidence of a head concussion prior to enlistment and that there was no evidence in the Veteran's service medical records that he had a head trauma.  

Based on the evidence, the Board concludes that service connection is not warranted for traumatic brain injury.  Such was not manifest in service or to a degree of 10 percent within one year of separation and is not related to service.  Furthermore, there is no mention of any head injury in the service treatment records, the Veteran's neurological status was normal on service discharge examination in December 1979, and the examiner in March 2012 concluded that the traumatic brain injury was not related to service based on a review of the claims folder and examination of the Veteran.  The Board finds the Veteran's assertions that he had a closed head injury with loss of consciousness in service to lack credibility.  There is no mention of a possible brain injury or of its symptomatology in service treatment records, and such would be expected if such had occurred.  


ORDER

The appeal is denied as to all issues. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


